Title: To George Washington from Thomas Jefferson, 17 October 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dear Sir
            Monticello [Va.] Oct. 17. 1793.
          
          I was the day before yesterday honored with your favor of the 7th inst. by post and
            yesterday I received that of the 11th by express from Colo. Carrington. I will take care
            to be at Germantown by the 1st of the month. as the ploughing thro the roads of the
            month of January would be disagreeable with my own horses, I shall send them back from
            Fredericksburg, for which place I will set out tomorrow (Friday) sennight, in order to
            take the stage from thence of Monday the 28th this of course will deprive me of the
            honor of waiting on you at Mount Vernon, but perhaps I may have that of seeing you on
            the road.
          
          I have carefully considered the question Whether the President may call Congress to any
            other place than that to which they have adjourned themselves, and think he cannot have
            such a right unless it has been given him by the constitution or the laws, & that
            neither of these has given it. the only circumstance which he can alter, as to their
            meeting, is that of time by calling them at an earlier day than that to which they stand adjourned, but no power to change the
            place is given. Mr Madison happened to come here yesterday, after the reciept of your
            letter. I proposed the question to him, and he thinks there was particular caution
            intended & used in the diction of the Constitution to avoid giving the President any
            power over the place of meeting; lest he should exercise it with local partialities.
          With respect to the Executive, the Residence law has fixed our offices at Philadelphia
            till the year 1800. & therefore it seems necessary that we should get as near them
            as we may with safety.
          As to the place of meeting for the legislature, were we authorized to decide that
            question I should think it right to have it in some place in Pensylvania, in
            consideration of the principles of the Residence bill, & that we might furnish no
            pretext to that state to infringe them hereafter. I am quite unacquainted with Reading,
            & it’s means of accomodation. it’s situation is perhaps as little objectionable as
            that of Lancaster, & less so than Trenton or perhaps Wilmington. however I think we
            have nothing to do with the question, & that Congress must meet in Philadelphia,
            even if it be in the open feilds, to adjourn themselves to some other place. I am
            extremely afraid something has happened to mister Bankson, on whom I relied for
            continuance at my office. for two posts past I have not received any letter from him,
            nor dispatches of any kind. this involves new fears for the duplicates of those to
            mister Morris. I have the honor to be with sentiments of the most perfect esteem &
            attachment, Dear Sir Your most obedt & most humble servt
          
            Th: Jefferson
          
          
            P.S. mister Randolph’s and mister Trumbul’s letters are returned.
          
        